DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, while labeled a Continuation of earlier application 15/971,482, contains claims directed only to an invention presented in the earlier application which was not elected subject to the restriction requirement mailed 21 March 2019.  As the claims directed to the method recited in the present claims which were presented in the earlier application were not rejoined and allowed, the safe harbor provisions preventing an obviousness-type double patenting rejection remain applicable.  MPEP § 804.01.
Receipt is acknowledged of certified copies of papers of application EP17169738.6 required by 37 CFR 1.55.

Status of the Claims
Claims 21-41 are pending and presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Babak Tehranchi on 24 March 2022 and 27 April 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 21, Line 4-5:	Following the phrase “comprises Angstrom scale flakes” the phrase ---, wherein the Angstrom scale flakes comprise graphene or graphite flakes,--- has been ADDED.
Claim 21, Line 6:	Following the phrase “via edge sides thereof” the phrase ---wherein the thickness of the coating is in a range of 0.1-10nm and the height with which the Angstrom scale flakes extend from the antibacterial coating or surface is in a range of 1-500 nm--- has been ADDED.
Claim 25:		Has been CANCELLED.
Claim 27:		Has been CANCELLED.
Claim 29-30:		Has been CANCELLED.
Claims 34:		Have been CANCELLED.

Allowable Subject Matter
Claims 21-24, 26, 28, 31-33, and 35-41, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims, directed to a method of producing an antibacterial coating, incorporate all of the limitations of the claims found allowable in the parent application 15/971,482.  As was explained in the parent ‘482 application, the closest prior art to the instant claims is that of Podila (Ramakrishna Podila, et al, Graphene Coatings for Biomedical Implants, 73 J Vis. Exp. E50276 (March 2013)) and Borghi (Fabricio Borghi, Fabrication and Biological Applications of Graphene-Based Nanostructures, Doctoral Thesis, University of Sydney, 10 May 2016 (available at http://hdl.handle.net/2123/15657)) (of record in parent ‘482 application).  The key structural difference between the devices of Podila and Borghi are the absence of a teaching within Podila of the instantly claimed vertical graphene “flakes” as the graphene coating of the medical devices therein described.  While it could be argued that the vertical graphene walls of Borghi and the instantly claimed vertical “flakes” are, in general, not at all that distinct, the specifically claimed dimensions and arrangements of the vertical graphene are not readily discernable from Borghi.  This fact, when combined with the description of the vertical graphene of Borghi as specifically non-cytotoxic, e.g. Borghi 5.2.3, and the applicants’ insistence that the vertical graphene of the instant invention be antimicrobial, suggests that the vertical graphene of the Borghi reference actually teaches away from the antimicrobial invention applicants’ claim.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
As a result, Claims 21-24, 26, 28, 31-33, and 35-41 are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613